Title: To Thomas Jefferson from Francis Carr, 26 September 1823
From: Carr, Francis
To: Jefferson, Thomas


Dear Sir,
Red Hills
Sepr 26th 1823.
Instead of the seed, I send you three potatoe pumpkins—The two smallest, I should think from their form, are the most genuine. The fourth is a Cushaw, (my ear directs the Orthography as I have only heard the name,) not inferior, when thoroughly ripe, in their edible qualities to the potatoe pumpkin. Both delight in a light, moist soil—fresh land is very propitious to their growth—You would seldom fail, I think to grow them successfully in a situation selected with reference to the above description.With sentiments of sincere respect I am yr obt SetFrank Carr